Title: To George Washington from J. Huiberts, 22 February 1788
From: Huiberts, J.
To: Washington, George



Sir!
Baltimore feby 22d 1788

Being on the eve of going to Europe, I should undoubtedly do myself the honour of waiting on your Excellency, but unavoidable buseness attending a voyage of this kind rendering it quite impossible to acquit myself of this duty personally, I take the liberty to do it by this letter, and to thank You and your friendly family most Cordially for all the unmerited attentions

and civilities shewn me while in America, and to tender my Services to your Excellency and your friends, where ever you think they can be usefull either to you or to them; worthless as they are, I must beg you’ll receive them, with the addition of my Sincere wishes, for your health and prosperity in every respect.
My Stay in Holland shall not be long, as the trip is only intended to fetch my only child and property over to America, where I hope to bring it up, and Spend the remainder of my life, in that true freedom and under the protection of Such Laws, as by a Fœderal Gouvernment, duly administered, can make its peaceful Citizens the happyest people on the globe.
Allow me Sir! to recommand me in Your & Mrs Washingtons friendly and much esteemed remembrance; to request my Sincere compliments to Major Washington and his Lady, also to Master George, and be pleased to believe, that no time nor distance can alter the real Sentiments of gratitude and due reguard, with which I have the honour to be Your Excellency’s Most obedient & most humb. ser.

J. Huiberts.

